By the Court:
In Rutledge v. Murphy (supra, p. 388), it was held that the Commissioner of the General Land Office and Secretary of the Interior were correct in their view of the law applicable to the facts claimed to have been proved before the local land officers. We see no reason to change our opinion in respect to the rule there announced, and the complaint in the present action contains a statement of no facts not alleged in the complaint in the former action between the same parties, which can affect their legal relations. # The former judgment was therefore a bar to the prosecution of the present suit.
Judgment and order affirmed. Remittitur forthwith.
Mr. Chief Justice Wallace, being disqualified, took no part in the decision.